    Case 1:19-mj-00178-JFA Document 2 Filed 04/15/19 Page 1 of 3 PageID# 2



                     IN THE UNITED STATES DISTRICT COURT FOR THE


                              EASTERN DISTRICT OF VIRGINIA                                   L
                                       Alexandria Division
                                                                                               5 2019

                                                                                  CLERK, U.S. DISTRICT COURT
UNITED STATES OF AMERICA                                                             ALEXANDRIA. VIRfilMIA



               V.

                                                             CaseNo. l:19-mj-178
JARED L. GREENE,

               Defendant.




                AFFIDAVIT IN SUPPORT OF A CRIMINAL COMPLAINT


       1, Officer James Withers, being duly sworn, state the following:

     • 1.      I entered on duty with the Security Protective Service ("SPS") of the Central

Intelligence Agency("CIA")in October 2018. Prior tojoining SPS,I served as a law enforcement

officer in Prince William County, Virginia from July 2012 xmtil October 2018. I graduated from

the Prince William County Criminal Justice Academy in December 2012. Following my entry

onto duty with SPS, I received an additional eight weeks of CIA-specific training prior to being

assigned as an officer at the George Busch Center for Intelligence ("CIA Headquarters") in

McLean, Virginia.

       2.      This affidavit is submitted in support of a criminal complaint charging JARED L.

GREENE with criminal trespass at the CIA Headquarters in violation of32 C.F.R. § 1903.7, which

prohibits entering, or remaining on an Agency installation without proper authorization, as well as

reentering or attempting to reenter an Agency installation after being instructed not to do so by an

authorized person.
    Case 1:19-mj-00178-JFA Document 2 Filed 04/15/19 Page 2 of 3 PageID# 3




       3.      The facts and information contained in this affidavit are based upon my personal

knowledge and observations during the course of this investigation, information conveyed to me

by other individuals, including law enforcement officers, and my review of records, documents,

and other physical evidence obtained during the investigation. This affidavit contains information

necessary to support probable cause, and it is not intended to include each and every fact and

matter observed by me or known to the government.

       4.      On April 14, 2019, at approximately 3:05 p:m., CIA SPS Officers encountered a

green 2001 Ford Explorer bearing Georgia plates stopped on CIA property, in front of a closed

gate, at the George Bush Center for Intelligence in McLean, Virginia, within the Eastern District

of Virginia. The vehicle was facing a sign which read in relevant part:

                                             "WARNING


                                             RESTRICTED


                                         U.S. GOVERNMENT


                                           INSTALLATION


                          EMPLOYEES AND OFFICIAL VISITORS ONLY


                                    IT IS UNLAWFUL TO ENTER


                                      OR ATTEMPT TO ENTER


                                  THIS INSTALLATION WITHOUT


                                    PROPER AUTHORIZATION."


       5.      When SPS Officers approached the defendant, he immediately stated that he

wanted to speak to someone about being involuntarily injected, as well as assaults on him and his

family. Officers asked the defendant to produce identification, and he produced a Georgia driver's
    Case 1:19-mj-00178-JFA Document 2 Filed 04/15/19 Page 3 of 3 PageID# 4



license. Upon a search of records, officers determined that the defendant had previously been

issued a written warning for trespassing on an Agency installation. After determining that the

defendant was not an authorized visitor, officers asked the defendant to leave the premises, and

the defendant refused. SPS Officers then arrested the defendant for trespassing on an Agency

installation.


        6.       On one prior occasion, on March 22, 2019, the defendant trespassed at the CIA

Headquarters. The CIA SPS officer involved in this prior encounter issued a written warning

instructing the defendant not to return or to reenter onto the CIA Headquarters installation. The

defendant was also notified that he could be cited or arrested if he returned.


        7.       Based on the foregoing,I submit there is probable cause to believe that on April 14,

2019, within the Eastern District of Virginia, JARED L. GREENE did enter and remain on an

Agency installation without proper authorization in violation of32 C.F.R. § 1903.7.



                                                      Offipr Jam& Withers
                                                      Security Protective Service
                                                      Central Intelligence Agency


Subscribed and swom to before me
This 15th day of April 2019.



             ./S/.
John F. Anderson
United States MaQistrfltft .tnrigo
Honorable John F. Anderson
United States Magistrate Judge
Alexandria, Virginia
